Case: 1:16-cv-04884 Document #: 114 Filed: 03/01/19 Page 1 of 5 PageID #:1517



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

KIM AMMONS,                                       )
                                                  )
                Plaintiff,                        )        1:16-cv-04884
                                                  )
        v.                                        )        Judge Robert M. Dow, Jr.
                                                  )        Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                       )
                                                  )
                Defendant.                        )

         BOARD’S OMNIBUS AGREED MOTIONS IN LIMINE Nos. 1 - 11

        Defendant, Board of Education of the City of Chicago (“Board”), prior to the selection

of a jury in this cause, move this Court in limine to instruct the parties, witnesses, and respective

counsels, as set forth below, to refrain from testifying, mentioning, making any remark, comment,

argument, reference, inference, innuendo or inducing any testimony which might inform or imply

to the jury the circumstances or facts of the matters listed below. If any of the following topics

were made known to the jury in any of the manners aforesaid, it would be highly improper and

unfairly prejudicial, even if the Court were to sustain an objection and strike the matter and/or

instruct the jury not to give consideration to the same.

    1. Barring any reference to settlement demands, offers and any settlement discussions
       regarding this matter. Introduction of testimony pertaining to settlement demands,
       offers and settlement negotiations are not admissible pursuant to Federal Rule of
       Evidence (“FRE”) 408. Further, such testimony would be more prejudicial than
       probative. FRE 403.

                _____ Granted             _____ Denied             _____ Reserved

    2. Barring any witnesses (except Board representatives and Plaintiff, Kim Ammons) from
       being present in the courtroom during the trial other than for their own testimony.
       These witnesses should be excluded from the courtroom until they have testified
       pursuant to FRE 615, which permits the Court on its own motion or that of a party
       to exclude witnesses from the courtroom so that they cannot hear the testimony of
       other witnesses. This rule does not apply to parties. The granting of the instant
       motion will prevent the shaping of testimony and discourage fabrication, inaccuracy

                                                 1
Case: 1:16-cv-04884 Document #: 114 Filed: 03/01/19 Page 2 of 5 PageID #:1518



       and collusion. In Re Scarlata, 127 B.R. 1004 (N.D. Ill. 1991) see generally, U.S. v
       Hargrove, 929 F.2d 316 (7th Cir 1991).

               _____ Granted            _____ Denied            _____ Reserved

   3. Barring any layperson from testifying or making remarks and argument or opinion
      testify regarding the causation of any alleged medical conditions, diagnosis, future
      prognosis, and future medical expenses as it relates to Plaintiff’s or other witnesses
      alleged medical conditions. A layperson may only testify to facts observed first hand
      and lack the qualifications to testify to a medical diagnosis or condition. Federal Rule
      of Evidence 701, 702; see Moore v. Shawmut Woodworking & Supply, Inc., 1:09-cv-1275-
      TWP-MJD, 2012 U.S. Dist. LEXIS 24660, *3 (S.D. Ind., Feb. 27, 2012)

               _____ Granted            _____ Denied            _____ Reserved

   4. Barring any reference or argument concerning what should be awarded to “send a
      message” to the Board with a verdict, or that the jury should somehow punish the
      Board with its verdict. Sending a message, or punishment, cannot form the basis for
      any damages other than punitive damages. And as a matter of law, Plaintiff cannot
      recover punitive damages from the Board. See City of Newport v. Fact Concerts, 453 U.S.
      247, 271 (1981); Pullum v. Vill. of Univ. Park, No. 09 C 5867, 2010 U.S. Dist. LEXIS
      72903, at *1 (N.D. Ill. July 20, 2010) (confirming that "the same statute that provided
      for the recovery of punitive damages under Title VII but forbids such recovery from
      governmental agencies...applies equally to claims brought under the ADA").

               _____ Granted            _____ Denied            _____ Reserved

   5. Barring any document not produced during the course of discovery. Federal Rule of
      Civil Procedure (“Rule” or “Rules”) 26(a) requires parties to disclose certain evidence
      to the other parties in an action without awaiting a discovery request. Further, a party
      is under a continuing obligation to supplement its prior productions if it learns that
      the production is incomplete or incorrect. If a party does not provide information or
      identify a witness as required by Rules 26(a) and (e), then pursuant to Rule 37, the
      party cannot use that information or testimony in a motion, at a hearing or at a trial
      unless the party was substantially justified or the non-disclosure was harmless. Fed.
      R. Civ. P. 37. The admission of non-disclosed information after the discovery deadline
      would substantially prejudice the Board as it would not have been afforded the
      opportunity to investigate or refute the evidence. Fed. R. Civ. P. 26(e)(1). Rules 26
      and 37 are “designed to prevent evidentiary ambush, and the sanctions authorized or
      required by those rules pay an important role in making a federal case ‘less a game of
      blindman’s bluff and more a fair contest with the basic issues and facts disclosed to
      the fullest practicable extent.’” Assibey-Mensah v. Ind. Univ. Bd. of Trs., No. 2:13-CV-260-
      PPS, 2016 WL 866705, at *2 (citing United States v. Procter & Gamble Co., 356 U.S. 677,
      683 (1958)). Indeed, the procedures for discovery are designed to eliminate trial by
      the element of surprise by requiring a litigant to disclose the facts upon which a cause
      of action or defense is based. Id. Were this Court to allow either party to introduce
      evidence not previously disclosed until the eve of trial, the parties would be unable to
      properly defend against the evidence.

                                               2
Case: 1:16-cv-04884 Document #: 114 Filed: 03/01/19 Page 3 of 5 PageID #:1519




               _____ Granted           _____ Denied             _____ Reserved

   6. Barring evidence, argument, or testimony pertaining to the pecuniary position of the
      Board or any comment regarding ability or inability to pay a judgment, the wealth or
      poverty of the Board and/or any of the pecuniary circumstances of any of the parties.
      Such argument or evidence is not relevant and should be barred. Where the only
      recoverable damages properly before the jury are compensatory damages, as is the case
      here, the financial condition of the parties is irrelevant and often prejudicial. See FRE
      403; Lawson v. Trowbridge, 153 F.3d 368, 379 (7th Cir. 1998) (evidence and argument
      about a party's financial situation, indemnification, ability to pay, and insurance
      generally inadmissible).

               _____ Granted           _____ Denied             _____ Reserved

   7. Barring evidence, argument, or testimony implying to the jury, either directly or
      indirectly, that the Board is allegedly insured against liability on a judgment that might
      be entered against them. Evidence of insurance, or lack of it, should be excluded
      because it is irrelevant and could improperly influence a jury in determining in which
      party's favor to render a verdict, as well as the size of that verdict. FRE 403; see Lawson
      v. Trowbridge, 153 F.3d 368, 379 (7th Cir. 1998) (evidence and argument about a party's
      financial situation, indemnification, ability to pay, and insurance generally
      inadmissible).

               _____ Granted           _____ Denied             _____ Reserved

   8. Barring evidence, argument, inference or testimony that any potential witnesses in this
      matter who are current Board employees are being paid for their time on court, as well
      as an order barring discussion or reference to the fact that a Board employee may have
      spent time speaking with a Board attorney prior to trial. Certain witnesses the Board
      may call upon at trial in this matter are current employees of the Board, who will
      continue to paid throughout this trial for their employment. Any statement or
      inference that any such Board employee, if called to testify, are being paid for their
      time in court would be both irrelevant to Plaintiff’s lawsuit and highly prejudicial to
      the Board. See FRE 401, 403.

              _____ Granted             _____ Denied            _____ Reserved

   9. Barring witnesses in the Board’s pretrial order that were not previously disclosed
      during the discovery process.

             _____ Granted             _____ Denied             _____ Reserved

   10. Barring Plaintiff from speculating as to other employees’ requests for
       accommodations. Only Plaintiff’s request for accommodation is at issue in this case,
       and any evidence, argument, or testimony speculating as to what accommodations
       were or were not provided to various other Board employees is both irrelevant and
       highly prejudicial to the Board. FRE 401, 403. Any such testimony would also
                                               3
Case: 1:16-cv-04884 Document #: 114 Filed: 03/01/19 Page 4 of 5 PageID #:1520



        constitute impermissible hearsay. FRE 802. This includes any reference to Plaintiff’s
        testimony in her deposition wherein Plaintiff so speculates.

               _____ Granted              _____ Denied              _____ Reserved

    11. Barring evidence, argument, inference or testimony about recent news or media
        stories, broadcasts, or other publications that the Board, its agents and/or employees
        are corrupt or have committed illegal acts in any unrelated matters to this cause of
        action. Such arguments or evidence is not relevant to the matters on trial in this case
        and should be barred as irrelevant and highly prejudicial. FRE 401, 403.

               _____ Granted               _____ Denied             _____ Reserved

        Additionally, the Plaintiff agrees to Motions in limine No. 1-11.

        WHEREFORE, the Board respectfully request this Honorable Court to enter an order

barring evidence, argument, inference or testimony as to each of the subjects identified herein;

and further to instruct the parties’ witnesses, through their counsel, not to make any reference or

inference to the fact that this motion has been filed, argued, or ruled upon by the Court; and

finally, that said counsel be instructed to warn and caution each and every witness appearing in

this litigation to strictly comply with the ruling of this Court.

Dated: March 1, 2019.                      Respectfully submitted,

                                           DEFENDANT, BOARD OF EDUCATION OF
                                           THE CITY OF CHICAGO

                                           Joseph Moriarty, General Counsel

                                  By:      /s/ Giselle Safazadeh
                                           Giselle Safazadeh, Assistant General Counsel
                                           Christina Jaremus, Assistant General Counsel
                                           Susan J. Best, Assistant Deputy General Counsel
                                           Board of Education of the City of Chicago
                                           1 North Dearborn Street, Suite 900
                                           Chicago, Illinois 60602
                                           Telephone: 773-553-1700
                                           gbsafazadeh@cps.edu
                                           cjaremus@cps.edu
                                           sjbest@cps.edu




                                                   4
Case: 1:16-cv-04884 Document #: 114 Filed: 03/01/19 Page 5 of 5 PageID #:1521




                              CERTIFICATE OF SERVICE

        I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s
Omnibus Agreed Motions in Limine Nos. 1 – 11 to be filed with the Clerk of the Court on
March 1, 2019 using the CM/ECF system which sent notification of such filing to all counsel
of record.

                                       By:     /s/ Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel




                                              5
